On the Merits.
Mr. Justice Moore
delivered the opinion.
This is a suit to enjoin the Sheriff of Multnomah County from selling certain real property upon execution. The facts are, that on July 6, 1894, the defendant Sarah Norton, secured a decree in the circuit court for said county against Mrs. J. B. Elwert, requiring her to remove a brick wall, and to pay the sum of $1,750 as damages, which decree, upon appeal, was affirmed in this court: Norton v. Elwert, 29 Or. 583; that on March 12, 1894, Mrs. Elwert, for the expressed consideration of $36,000, executed a deed to plaintiff purporting to convey lot 4 and the south five feet of lot 3, in block 218, in the City of Portland ; that thereafter, a mandate from this court having been sent down and a decree entered in the trial court as directed therein, Mrs. Norton’s attorneys filed a lien against the same for the amount of their stipulated compensation, whereupon she assigned her interest in the decree to H. D. Sanborn; who caused an execution to be issued thereon, in pursu*573anee of which the defendant George O. Sears, as sheriff of said county, levied upon said real property as that of Mrs. J. B. Elwert, to prevent the sale of which the plaintiff Charles P. Elwert, instituted this suit. Issue having been joined therein, a trial was had, and the court, finding that the deed from Mrs. Elwert to her son was executed without any consideration therefor, declared the same canceled, and ordered the sheriff to sell the property upon said execution, and, after satisfying the costs and disbursements, to pay the proceeds first to Mrs. Norton’s attorneys to the extent of their liens, and the remainder to Sanborn, from which decree plaintiff appeals.
It was stipulated that the evidence taken in the case of Mendenhall v. Elwert, 36 Or.-(59 Pac. 805), so far as applicable, should constitute the evidence in the case at bar, and having reached the conclusion in that case that the deed of Mrs. Elwert was fraudulent, it follows that the decree is affirmed.
Affirmed .